                                                              FILED
                                                    CLERK, U.S. DISTRICT COURT

 1   HOGAN LOVELLS US LLP
     Michael M. Maddigan (Bar No. 163450)                 JAN 21 2019
 2   Poopak Nourafchan (Bar No. 193379)
     1999 Avenue of the Stars, Suite 1400
 3   Los Angeles, California 90067                CENTRAL DISTRICT OF CALIFORNIA
     Telephone: (310) 785-4600                           vdr
 4   Facsimile: (310) 785-4601                      BY: ___________________ DEPUTY
     michael.maddigan@hoganlovells.com
 5   poopak.nourafchan@hoganlovells.com
 6   Attorneys for Defendants
     WELLPOINT, INC., BLUE CROSS OF
 7   CALIFORNIA D/B/A ANTHEM BLUE
     CROSS, and ANTHEM BLUE CROSS LIFE
 8   AND HEALTH INSURANCE COMPANY
 9
                        UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA, ex rel.           Case No. SACV13-1348-FMO(JCx)
     ANITA SILINGO,
13                                               [PROPOSED] STIPULATED
                      Plaintiffs,                PROTECTIVE ORDER
14
             v.
15
     MOBILE MEDICAL EXAMINATION
16   SERVICES, INC., a California corporation;
     MEDXM, a business entity, form
17   unknown; WELLPOINT, INC., an Indiana
     corporation; ANTHEM BLUE CROSS,
18   business entity, form unknown; ANTHEM
     BLUE CROSS LIFE AND HEALTH
19   INSURANCE COMPANY, a California
     corporation; BLUE CROSS OF
20   CALIFORNIA, a California corporation;
     HEALTH NET, INC., a Delaware
21   corporation; HEALTH NET OF
     CALIFORNIA, INC., a California
22   corporation, HEALTH NET LIFE
     INSURANCE COMPANY, a California
23   corporation; VISITING NURSE SERVICE
     OF NEW YORK, a New York corporation;
24   VISITING NURSE SERVICE CHOICE,
     business organization, form unknown;
25   MOLINA HEALTHCARE, INC., a
     Delaware corporation; MOLINA
26   HEALTHCARE OF CALIFORNIA, a
     California corporation; MOLINA
27   HEALTHCARE SERVICES, a California
     corporation; MOLINA HEALTHCARE OF
28   CALIFORNIA PARTNER PLAN, INC., a
                                                         STIPULATED PROTECTIVE ORDER

     DocID
 1   California corporation; ALAMEDA
     ALLIANCE FOR HEALTH, a business
 2   organization, form unknown,
 3                        Defendants.
 4

 5

 6

 7           In accordance with the stipulation of Plaintiff-Relator Anita Silingo
 8   (“Relator”) and Defendants Health Net, Inc., Health Net of California, Inc., and
 9   Health Net Life Insurance Company (collectively “Health Net”); Defendants
10   WellPoint, Inc., Blue Cross of California (d/b/a Anthem Blue Cross), and Anthem
11   Blue Cross Life and Health Insurance Company (collectively “the WellPoint
12   Defendants”); Defendant Alameda Alliance for Health (“Alameda”); Defendants
13   Molina Health Care, Inc., Molina Healthcare of California, and Molina Healthcare
14   of California Partner Plan (collectively “Molina”); and Defendants Visiting Nurse
15   Service of New York and VNS Choice (collectively “VNS”); collectively
16   “Defendants”– and their respective attorneys of record – the Special Master enters
17   the parties’ stipulated Protective Order as follows:
18                                PURPOSES AND LIMITATIONS
19           Disclosure and discovery activity in this action are likely to involve
20   production of certain business materials that Defendant(s) considers confidential,
21   proprietary, private and/or trade secret information, as well as information
22   containing CONFIDENTIAL HEALTH INFORMATION governed by the Health
23   Insurance Portability and Accountability Act of 1996 (“HIPAA”) or other
24   applicable state or federal law. To ensure confidentiality, and to comply with
25   HIPAA’s requirements, the parties submit, and petition the Special Master to enter
26   the Stipulated Protective Order governing confidential material. The parties require
27   that the Special Master issue a protective order pursuant to Federal Rule Civil
28   Procedure 26(c) and the Standards for Privacy of Individually Identifiable Health

                                               -2-             STIPULATED PROTECTIVE ORDER

     DocID
 1   Information, 45 CFR Part 164.512, promulgated pursuant to HIPAA to expedite the
 2   flow of discovery material, facilitate the prompt resolution of disputes over
 3   confidentiality, protect material entitled to be kept confidential, and ensure that
 4   protection is afforded only to material so entitled.
 5           The parties shall follow the applicable rules when seeking permission from
 6   the Court or Special Master to file material under seal.
 7           Notwithstanding anything in this Stipulated Protective Order, the parties
 8   agree that Disclosure or Discovery Material, as defined in Section I(B) below, shall
 9   not be used by the Receiving Party, as defined in Section I(D) below, for any
10   purpose other than for prosecuting or defending this action, unless otherwise agreed
11   to by the parties in writing.
12   I.      DEFINITIONS
13           A.    Party or Parties: Relator and Defendants, including their respective
14   officers, directors, owners, members, partners, trustees, beneficiaries, employees,
15   consultants, retained experts, and attorneys (and their support staff).
16           B.    Disclosure or Discovery Material: all items or information, regardless
17   of the medium or manner generated, stored, or maintained (including, among other
18   things, documents, excerpts from documents, deposition testimony and exhibits,
19   interrogatory answers, responses to requests for information, transcripts, tangible
20   things, or other discovery responses that quote, summarize, or contain material
21   entitled to protection) that are voluntarily exchanged, made available, or produced
22   by any Party or non-party in disclosures or responses to discovery, including
23   subpoenas to non-parties, in this matter.
24           C.    Receiving Party: a Party that already possesses or receives Disclosure
25   or Discovery Material from a Producing Party.
26           D.    Producing Party: a Party or non-party that produces Disclosure or
27   Discovery Material in this action.
28

                                                 -3-            STIPULATED PROTECTIVE ORDER

     DocID
 1           E.   Designating Party: a Party or non-party that designates information or
 2   items that it or any other party possesses or produces in disclosures or in responses
 3   to discovery as “CONFIDENTIAL,” “CONFIDENTIAL HEALTH
 4   INFORMATION,” and/or “ATTORNEYS’ EYES ONLY” (as these terms are
 5   defined below).
 6           F.   “CONFIDENTIAL” Information or Items: information or items
 7   (regardless of how generated, stored, or maintained) or tangible things that a
 8   Designating Party believes in good faith is confidential under applicable state or
 9   federal law. Confidential information or items generally include materials used by a
10   Designating Party in or pertaining to its business, which matter is not generally
11   known and which the Designating Party would not normally reveal to third parties
12   or would cause third parties to maintain in confidence.
13           G.   “ATTORNEYS’ EYES ONLY” Information or Items: information
14   (regardless of how generated, stored, or maintained) or tangible things that a
15   Designating Party believes in good faith to be extremely confidential and/or
16   sensitive in nature, the disclosure of which the Designating Party reasonably
17   believes is likely to cause economic or other harm to the Designating Party, the
18   Producing Party or third parties. The Parties agree that the ATTORNEYS’ EYES
19   ONLY designation includes the following categories of information, among others:
20   (i) non-public damages-related and financial information, including confidential
21   pricing, profit, sales, or other financial information; (ii) confidential business,
22   marketing, or strategic plans, including business, marketing, and technical
23   information regarding the future provision of services; and (iii) highly confidential
24   and commercially sensitive trade secrets or technical information
25           H.   CONFIDENTIAL HEALTH INFORMATION: shall include protected
26   health information as defined in the Standards for Privacy of Individually
27   Identifiable Health Information, 45 C.F.R. § 160.103, as well as all individually-
28   identifiable health or medical information protected under state laws.
                                               -4-              STIPULATED PROTECTIVE ORDER

     DocID
 1   CONFIDENTIAL HEALTH INFORMATION includes, but is not limited to,
 2   health information, including demographic information, relating to either (a) the
 3   past, present, or future physical or mental health or condition of an individual, (b)
 4   the provision of health care to an individual, or (c) the past, present or future
 5   payment for health care provided to an individual, which identifies the individual or
 6   which reasonably could be expected to identify the individual. CONFIDENTIAL
 7   HEALTH INFORMATION includes but is not limited to, medical bills, claims
 8   forms, claims data, charge sheets, medical records, medical charts, test results,
 9   notes dictation, invoices, checks, notices and requests, as well as any notes,
10   summaries, compilations, extracts, abstracts, or oral communications that are based
11   on or derived from CONFIDENTIAL HEALTH INFORMATION
12   CONFIDENTIAL HEALTH INFORMATION is intended to include, among other
13   things, the following identifiers of a patient, insured, or member or a relative,
14   employer, or household member of a patient, insured, or member:
15            (1)   names;
16            (2)   all geographic subdivisions smaller than a state, including street
17   address, city, county, precinct, and zip code;
18            (3)   all elements of dates (except for year) for dates directly related to an
19   individual, including birthdate, admission date, discharge date, age, and date of
20   death;
21            (4)   telephone numbers
22            (5)   fax numbers;
23            (6)   electronic mail addresses;
24            (7)   social security numbers;
25            (8)   medical record numbers;
26            (9)   health plan beneficiary numbers;
27            (10) certificate/license numbers;
28            (11) account numbers;
                                                 -5-             STIPULATED PROTECTIVE ORDER

     DocID
 1           (12) vehicle identifiers and serial numbers, including license plate numbers;
 2           (13) device identifiers and numbers;
 3           (14) web universal resource locators (“URLs”);
 4           (15) internet protocol (“IP”) address numbers;
 5           (16) biometric identifiers, including finger and voice prints;
 6           (17) full-face photographic images and any comparable images; or
 7           (18) any other unique identifying number, characteristic, or code.
 8   CONFIDENTIAL HEALTH INFORMATION does not include any document or
 9   information in which the producing party does not have actual knowledge that the
10   information could be used alone or in combination with other information to
11   identify an individual who is the subject of the information.
12           I.    Expert: an outside person with specialized knowledge or experience in
13   a matter pertinent to the litigation who has been retained by a Party or its counsel to
14   serve as an expert witness or as a consultant in this action and who has been
15   approved to receive Protected Material in accordance with the provisions below.
16           J.    Protected Material: any Disclosure or Discovery Material that is
17   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION” and/or
18   “ATTORNEYS’ EYES ONLY.”
19           K.    Professional Vendors: persons or entities that provide litigation
20   support services (e.g., photocopying; videotaping; translating; preparing exhibits or
21   demonstrations; organizing, storing, or retrieving data in any form or medium; etc.),
22   and their employees and subcontractors.
23   II.     SCOPE
24           The protections conferred by this Stipulated Protective Order cover not only
25   Protected Material, but also any information copied or extracted therefrom, as well
26   as all copies, excerpts, summaries, or compilations thereof, plus testimony,
27   conversations, or presentations by the Parties or counsel in any settings that the
28   Designating Party believes in good faith might reveal Protected Material, except as
                                               -6-            STIPULATED PROTECTIVE ORDER

     DocID
 1   otherwise indicated below. All notes, memoranda, reports, and other written
 2   communications that quote or attach information contained in Protected Material
 3   shall be given the same protections under this Stipulated Protective Order as though
 4   they were designated as Protected Material. This Stipulated Protective Order shall
 5   not apply to testimony, exhibits, or presentations introduced or made at public court
 6   hearings, trial, or other court proceedings except as specifically provided below.
 7   The Parties shall take up matters of confidentiality with the Court or Special
 8   Master, as appropriate under the ORDER RE DISCOVERY PROCEEDINGS
 9   (Docket 161) or judicial officer conducting such proceeding at the appropriate time
10   in an effort to protect the material that is the subject of this Stipulated Protective
11   Order, subject to such Court, Special Master or judicial officer’s determination
12   regarding how to treat such material at such proceeding.
13   III.    DURATION
14           Even after the termination of this litigation, whether by settlement,
15   discontinuance, dismissal, severance, final judgment or other disposition, the
16   confidentiality obligations imposed by this Stipulated Protective Order shall remain
17   in effect until a Designating Party agrees otherwise in writing or a court order
18   otherwise directs.
19   IV.     DESIGNATING PROTECTED MATERIAL
20           A.    Defendants’ Right to Designate Protected Material in Relator’s
21   Production. Defendants anticipate that Relator will produce materials that
22   constitute Protected Material or contain CONFIDENTIAL HEALTH
23   INFORMATION. To protect these materials, Relator’s document productions shall
24   be deemed Protected Material until each Defendant has had a chance to review it
25   and make the appropriate designations.
26           1.    Material from Relator’s Production that is Privileged or Constitutes
27   CONFIDENTIAL HEALTH INFORMATION: Any Defendant who believes that
28   Relator has produced materials that contain privileged or CONFIDENTIAL
                                               -7-              STIPULATED PROTECTIVE ORDER

     DocID
 1   HEALTH INFORMATION shall notify the Relator in writing within 15 calendar
 2   days of receipt. If, after undertaking an appropriate meet-and-confer process,
 3   Defendant(s) and the Relator are unable to resolve any dispute they have
 4   concerning the further possession and/or use of privileged or CONFIDENTIAL
 5   HEALTH INFORMATION, Defendant(s) and/or Relator may seek judicial
 6   intervention to resolve the dispute. Relator may not use the material subject to the
 7   dispute until the dispute is resolved by the Special Master as described in the
 8   ORDER RE DISCOVERY PROCEEDINGS (Docket 161).
 9           2.    Any material in Relator’s production that a Defendant designates as
10   Protected Material shall be subject to all protections and procedures set forth in this
11   Stipulated Protective Order, absent a contrary court order.
12           B.    Manner and Timing of Designation of Disclosure or Discovery
13   Material. Except as otherwise provided in this Stipulated Protective Order, or as
14   otherwise stipulated or ordered, material that qualifies for protection under this
15   Stipulated Protective Order must be clearly so designated in one of two ways: (1)
16   before the material is disclosed or produced or (2) with respect to material
17   contained in Relator’s production, as described above. Designation in conformity
18   with this Stipulated Protective Order requires the following:
19           1.    For information in documentary form including written responses to
20   interrogatories and requests for production or admission, and exhibits used in any
21   deposition or at trial (except for transcripts of testimony given in depositions or
22   other pretrial or trial proceedings, which are addressed in Section IV(B)(2) below):
23   the Producing Party must affix the legend “CONFIDENTIAL,” “CONFIDENTIAL
24   HEALTH INFORMATION” and/or “ATTORNEYS’ EYES ONLY” at the top or
25   bottom of each page, or before each written response, that contains Protected
26   Material, including on each page of any electronically produced document.
27           A Party or non-party that makes original documents or materials available for
28   inspection need not designate them for protection until after the inspecting party has
                                              -8-              STIPULATED PROTECTIVE ORDER

     DocID
 1   indicated which material it would like copied and produced. During the inspection
 2   and before the designation, all of the material made available for inspection shall be
 3   deemed “CONFIDENTIAL” and/or “CONFIDENTIAL HEALTH
 4   INFORMATION.” Within 15 calendar days after the inspecting party has identified
 5   the documents it wants copied and produced, the Producing Party must determine
 6   which documents, or portions thereof, qualify for protection under this Stipulated
 7   Protective Order, and before producing the specified documents, the Producing
 8   Party must affix the “CONFIDENTIAL,” “CONFIDENTIAL HEALTH
 9   INFORMATION,” and/or “ATTORNEYS’ EYES ONLY” legend at the top or
10   bottom of each page that contains protected material. If only a portion of a
11   document or portions of the material on a page qualifies for protection, the
12   Designating Party must clearly identify the protected portions. The affixing of
13   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
14   “ATTORNEYS’ EYES ONLY” shall not cover any wording on the subject
15   document. Nothing in this paragraph shall imply or require that a Party shall allow
16   inspection of privileged information or any other information not discoverable by
17   law.
18           2.   For testimony given in deposition: Testimony at a deposition may be
19   designated by any Party as “CONFIDENTIAL,” “CONFIDENTIAL HEALTH
20   INFORMATION,” and/or “ATTORNEYS’ EYES ONLY” by indicating on the
21   record at the deposition that the testimony is confidential and subject to the
22   provisions of this Stipulated Protective Order and the reasons for the assertion.
23   Additionally, all transcripts and all deposition videotapes or audio recordings of
24   depositions will automatically be designated “CONFIDENTIAL,”
25   “CONFIDENTIAL HEALTH INFORMATION,” and “ATTORNEYS’ EYES
26   ONLY” from the day of the deposition or proceeding until thirty (30) calendar days
27   after receipt of the final original transcript or of the deposition videotape or audio
28   recording by the witness or the witness’s attorney. During this period of automatic
                                               -9-             STIPULATED PROTECTIVE ORDER

     DocID
 1   designation, the Designating Party may provide written designations of those
 2   portions of the testimony or deposition recording that qualify for protection under
 3   this Stipulated Protective Order. If such written designations are submitted, then the
 4   final transcript will be revised to reflect those designations, and those portions of
 5   the transcript or deposition recording will be subject to the terms of the Protective
 6   Order and may only be accessed and reviewed in accordance with the terms
 7   contained in the Protective Order. After the expiration of this period of automatic
 8   designation, unless an extension is agreed to in writing between Relator and
 9   Defendant(s), if no written designations are submitted by the Designating Party,
10   then the entire transcript will be deemed non-confidential, and the transcript will be
11   revised to remove all confidentiality designations.
12           3.   For information produced in some form other than documentary, and
13   for any other tangible items: the Producing Party must affix the legend
14   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
15   “ATTORNEYS’ EYES ONLY” in a prominent place on the exterior of the
16   container or containers in which the information or item is stored or in some other
17   reasonable fashion depending on the form of the material. If that material is stored
18   or recorded electronically (including information databases, images, or programs
19   stored on computers, discs, networks or backup tapes) and a legend cannot be
20   affixed upon it, the Designating Party may designate such material as
21   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
22   “ATTORNEYS’ EYES ONLY” by cover letter identifying the Protected Material.
23   Defendant(s) and Relator, if not the Producing Party, shall also have the right to
24   designate such materials for confidential treatment in accordance with this
25   Stipulated Protective Order by written notice. If only portions of the information or
26   item warrant protection, the Designating Party, to the extent practicable, shall
27   designate the protected portions only.
28

                                              - 10 -           STIPULATED PROTECTIVE ORDER

     DocID
 1           C.    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items as “CONFIDENTIAL,”
 3   “CONFIDENTIAL HEALTH INFORMATION,” and/or “ATTORNEYS’ EYES
 4   ONLY” does not, standing alone, waive the Designating Party’s right to secure
 5   protection under this Stipulated Protective Order for such material. If material is
 6   appropriately designated after the material was initially produced, the Receiving
 7   Party, on timely notification of the designation, must make reasonable efforts to
 8   assure that the material is treated in accordance with the provisions of this
 9   Stipulated Protective Order. As used in this Stipulated Protective Order, an act is
10   “timely” if it does not unduly prejudice another Party.
11           D.    Inadvertent Production of Privileged or Otherwise Protected Material.
12   Pursuant to Federal Rule of Evidence 502(d), if in connection with the litigation,
13   documents or information subject to a claim of attorney-client privilege, work
14   product protection and/or any other privilege or protection from disclosure are
15   inadvertently disclosed (“Disclosed Information”) by the Producing Party, the
16   disclosure of such Disclosed Information shall not constitute or be deemed a waiver
17   of any claim of attorney-client privilege, work product protection or any other
18   privilege or protection that the Disclosing Party would otherwise be entitled to
19   assert with respect to the Disclosed Information and its subject matter.
20           If the Producing Party discovers that it inadvertently produced privileged or
21   otherwise protected material, it shall promptly notify the Receiving Party in writing
22   of any claim of privilege or protection with respect to Disclosed Information upon
23   discovering the inadvertent disclosure. If the Receiving Party discovers the
24   inadvertent disclosure, it agrees to immediately refrain from examining the material
25   and promptly notify the Producing Party.
26           Promptly upon notification, and in no event no later than five (5) business
27   days after receiving notice, the Receiving Party shall return and/or destroy all
28   copies of the Disclosed Information identified in the notice, and shall certify in
                                              - 11 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   writing that it has done so. In so doing, the Receiving Party shall not waive or
 2   prejudice any challenge it may have to the alleged privileged status of the Disclosed
 3   Information. If, after undertaking an appropriate meet-and-confer process, the
 4   Parties are unable to resolve any dispute they have concerning the Disclosed
 5   Information, the Receiving Party may file an appropriate motion to seek to compel
 6   production of such material.
 7   V.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8           Any Party may object to a Designating Party’s confidential designation at
 9   any time by giving written notice (including by email) to counsel for the
10   Designating Party, identifying the Disclosure or Discovery Material, or portions
11   thereof, to which the objection is directed, and specifying in reasonable detail the
12   reason or reasons for the objection. Within ten (10) calendar days of the receipt of
13   such written notice, the parties shall meet and confer in a good faith effort to
14   resolve the dispute as required by the Court’s Local Rules and ORDER RE
15   DISCOVERY PROCEEDINGS (Docket 161). In conferring pursuant to the Court’s
16   Local Rules and ORDER RE DISCOVERY PROCEEDINGS (Docket 161), the
17   Designating Party must explain the basis for its belief that the confidentiality
18   designation was proper. If the disagreement cannot be resolved, the Designating
19   Party may apply to the Court or Special Master, as appropriate under the ORDER
20   RE DISCOVERY PROCEEDINGS (Docket 161), within fourteen (14) calendar
21   days of the meet-and-confer for a protective order affirming the
22   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
23   “ATTORNEYS’ EYES ONLY” designation. The application for a protective order
24   shall comply with the Court’s Local Rules and ORDER RE DISCOVERY
25   PROCEEDINGS (Docket 161), and the Designating Party shall have the
26   opportunity to respond to such application. While any such application is pending,
27   the materials subject to the application will be treated as “CONFIDENTIAL,”
28   “CONFIDENTIAL HEALTH INFORMATION,” and/or “ATTORNEYS’ EYES
                                              - 12 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   ONLY” until the Court or Special Master otherwise rules. If the party asserting the
 2   Confidential Information and/or Attorneys' Eyes Only Information designation does
 3   not apply for a protective order within fourteen (14) calendar days of the meet-and-
 4   confer, then the designation of the Disclosure or Discovery Material as
 5   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
 6   “ATTORNEYS’ EYES ONLY” Information shall cease to be effective.
 7           If the Court or Special Master rules that the Disclosure or Discovery Material
 8   should no longer be designated as “CONFIDENTIAL,” “CONFIDENTIAL
 9   HEALTH INFORMATION,” and/or “ATTORNEYS’ EYES ONLY” or if the
10   Designating Party at any time withdraws the designation (or if the Designating
11   Party fails to apply for a protective order pursuant to the preceding Paragraph), the
12   Designating Party shall promptly provide all other parties in the litigation with
13   replacement documents, files, or information free from any markings or
14   designations as “CONFIDENTIAL,” “CONFIDENTIAL HEALTH
15   INFORMATION,” and/or “ATTORNEYS’ EYES ONLY.” The replacement
16   versions shall be provided in the same format as the information that is to be
17   replaced, unless otherwise agreed to by the parties.
18   VI.     ACCESS TO AND USE OF PROTECTED MATERIAL
19           A.    Basic Principles. A Receiving Party may use Protected Material that is
20   disclosed or produced by another Party or by a non-party in connection with this
21   case only for prosecuting, defending, or attempting to settle this litigation. Such
22   Protected Material may be disclosed only to the categories of persons and under the
23   conditions described in this Stipulated Protective Order. When the litigation has
24   been terminated, a Receiving Party must comply with the provisions of Section
25   VI(E) and XI below. Protected Material must be stored and maintained by a
26   Receiving Party at a location and in a secure manner that reasonably ensures that
27   access is limited to the persons authorized under this Stipulated Protective Order.
28

                                              - 13 -          STIPULATED PROTECTIVE ORDER

     DocID
 1           B.    Disclosure of CONFIDENTIAL Information or Items or
 2   CONFIDENTIAL HEALTH INFORMATION. Unless otherwise ordered by the
 3   Court or Special Master or permitted in writing by the Designating Party, a
 4   Receiving Party may disclose any information or item designated
 5   “CONFIDENTIAL” or “CONFIDENTIAL HEALTH INFORMATION” (unless
 6   such CONFIDENTIAL HEALTH INFORMATION is also ATTORNEYS EYES
 7   ONLY) only to:
 8           1.    The Receiving Party’s in-house and outside counsel of record in this
 9   action, as well as the partners, associates, secretaries, paralegals, assistants, and
10   employees and consultants of said counsel to whom it is reasonably necessary to
11   disclose the information for this litigation, where such consultants have signed the
12   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
13           2.    The Receiving Party, if that Party is an individual, or if the Receiving
14   Party is an entity, then its officers, directors, owners, members, partners, trustees,
15   beneficiaries, and employees of the Receiving Party to whom disclosure is
16   reasonably necessary for this litigation, provided that CONFIDENTIAL HEALTH
17   INFORMATION shall not be provided to Plaintiff-Relator Silingo;
18           3.    Experts (as defined in this Stipulated Protective Order) of the
19   Receiving Party, and their administrative support staff if any, to whom disclosure is
20   reasonably necessary for this litigation and who have signed the
21   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
22           4.    The Court and its personnel, and any special master appointed by the
23   Court and any personnel of the special master to whom disclosure is reasonably
24   necessary for this litigation; however, any material designated “CONFIDENTIAL”
25   or “CONFIDENTIAL HEALTH INFORMATION,” shall only be filed pursuant to
26   Section IX;
27           5.    Neutral evaluators, mediators or arbitrators assigned to the case by the
28   Court or retained for the case by the mutual agreement of the Parties; however, any
                                               - 14 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   material designated “CONFIDENTIAL” or “CONFIDENTIAL HEALTH
 2   INFORMATION,” shall only be provided to the evaluators, mediators, arbitrators
 3   under a stipulation of confidentiality, for use solely in the evaluation, mediation or
 4   arbitration;
 5           6.     Professional Vendors for services such as copying, scanning, or
 6   electronic document processing to whom disclosure is reasonably necessary for this
 7   litigation, where the Professional Vendor has signed the “Acknowledgment and
 8   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
 9   Party or ordered by the Court or Special Master;
10           7.     Court reporters, persons operating video recording equipment at
11   depositions, and their staff to whom disclosure is reasonably necessary for this
12   litigation;
13           8.     During or in preparation for their depositions, witnesses or prospective
14   witnesses in the action to whom disclosure is reasonably necessary and, other than
15   current employees or officers of the Designating Party, who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
17   agreed by the Designating Party or ordered by the Court or Special Master;
18   provided that such witness shall not be permitted to retain the CONFIDENTIAL
19   Information or CONFIDENTIAL HEALTH INFORMATION after the deposition
20   if not already in their possession prior to the action;
21           9.     Any author or recipient of the document or the original source of the
22   information disclosed in the document, provided that such person shall not be
23   permitted to retain the CONFIDENTIAL Information or CONFIDENTIAL
24   HEALTH INFORMATION if not already in his or her possession prior to the
25   action;
26           10.    The Receiving Party’s insurance carrier or carriers to the extent
27   reasonably related to any actual or potential coverage in connection with this
28   litigation, where the carrier has signed the “Acknowledgment and Agreement to Be
                                               - 15 -          STIPULATED PROTECTIVE ORDER

     DocID
 1   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 2   by the Court or Special Master; and
 3           11.    Any other person mutually agreed upon the by Designating and
 4   Receiving Parties in writing or person designated by the Court or Special Master in
 5   the interest of justice upon such terms that the Court or Special Master may deem
 6   just and proper who have signed the “Acknowledgment and Agreement to Be
 7   Bound” (Exhibit A) in accordance with Paragraph G.
 8           In addition, such information may also be disclosed during a hearing or trial
 9   in accordance with provisions of Section X. Moreover, a producing party may, but
10   is not required to, perform redactions of CONFIDENTIAL HEALTH
11   INFORMATION from documents originally containing CONFIDENTIAL
12   HEALTH INFORMATION, so long as redactions do not prejudice another party.
13           C.     Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
14   Unless otherwise ordered by the Court, Special Master or permitted in writing by
15   the Designating Party, a Receiving Party may disclose any information or item
16   designated “ATTORNEYS’ EYES ONLY” only to:
17           1.     The Receiving Party’s outside counsel of record in this action, as well
18   as the partners, associates, secretaries, paralegals, assistants, and employees and
19   consultants of said counsel to whom it is reasonably necessary to disclose the
20   information for this litigation, where such consultants have signed the
21   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
22           2.     The Receiving Party’s Experts, and the administrative support staff of
23   such Experts, if any, to whom disclosure is reasonably necessary for this litigation
24   and who have signed the “Acknowledgement and Agreement to Be Bound”
25   (Exhibit A);
26           3.     The Court and its personnel, and any special master appointed by the
27   Court and any personnel of the special master to whom disclosure is reasonably
28

                                              - 16 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   necessary for this litigation; however, any material designated ATTORNEYS’
 2   EYES ONLY shall only be filed pursuant to Section IX;
 3           4.    Neutral evaluators, mediators or arbitrators assigned to the case by the
 4   Court or retained for the case by the mutual agreement of the Parties; however, any
 5   material designated ATTORNEYS’ EYES ONLY shall only be provided to the
 6   evaluators, mediators, or arbitrators under a stipulation of confidentiality, for use
 7   solely in the evaluation, mediation or arbitration;
 8           5.    Professional Vendors for services such as copying, scanning, or
 9   electronic document processing to whom disclosure is reasonably necessary for this
10   litigation where the Professional Vendor has signed the “Acknowledgment and
11   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
12   Party or ordered by the Court or Special Master;
13           6.    Court reporters, persons operating video recording equipment at
14   depositions and their staff to whom disclosure is reasonably necessary for this
15   litigation;
16           7.    During or in preparation for their depositions, witnesses or prospective
17   witnesses in the action to whom disclosure is reasonably necessary and who either
18   (a) have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
19   unless otherwise agreed by the Designating Party or ordered by the Court or Special
20   Master, or (b) are employees or officers of the Designating Party, and provided that
21   such person shall not be permitted to retain the ATTORNEYS’ EYES ONLY
22   Information after the deposition if not already in their possession prior to the action;
23           8.    Any author or recipient of the document or the original source of the
24   information disclosed in the document; provided that such person shall not be
25   permitted to retain the ATTORNEYS’ EYES ONLY Information if not already in
26   their possession prior to the action;
27           9.    The Receiving Party’s insurance carrier or carriers to the extent
28   reasonably related to any actual or potential coverage in connection with this
                                              - 17 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   litigation, where the carrier has signed the “Acknowledgment and Agreement to Be
 2   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
 3   by the Court or Special Master; and
 4           10.   Any other person mutually agreed upon the by Designating and
 5   Receiving Parties in writing or person designated by the Court or Special Master in
 6   the interest of justice upon such terms that the Court or Special Master may deem
 7   just and proper who have signed the “Acknowledgment and Agreement to Be
 8   Bound” (Exhibit A), in accordance with Paragraph G.
 9   In addition, such information may also be disclosed during a hearing or trial in
10   accordance with provisions of Section X.
11           D.    Limitations on Use of Protected Material. Parties who make
12   CONFIDENTIAL or ATTORNEYS’ EYES ONLY Protected Material available to
13   persons set forth in Sections VI(B)-(C) above, shall be responsible for acting in
14   good faith by disclosing only as much information as is reasonably necessary and
15   limiting distribution thereof to those persons authorized under this Stipulated
16   Protective Order. All copies of such Protected Material disclosed shall be subject to
17   the same restrictions imposed herein on original materials. Any person having
18   access to such Protected Material whose participation in this litigation has been
19   terminated or otherwise concluded shall return or destroy all such Protected
20   Material as soon as practicably possible thereafter to the Receiving Party’s counsel
21   of record, but in no event longer than thirty (30) days after the termination or
22   conclusion of the participation.
23           E.    Special Safeguards for CONFIDENTIAL HEALTH INFORMATION.
24   Nothing in this Stipulated Protective Order requires Defendant(s) to produce
25   CONFIDENTIAL HEALTH INFORMATION that is not discoverable under
26   federal or state law, nor shall anything in this Order waive Defendant(s) right to
27   object to the production of any CONFIDENTIAL HEALTH INFORMATION, in
28   whole or part, under federal or state laws. However, to the extent production of
                                             - 18 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   such information is ordered by the Court or Special Master or required by law, the
 2   Receiving Party will safeguard the information in a physically secure location and,
 3   for electronic records, also encrypt the data per HIPAA standards. Such information
 4   shall be designated CONFIDENTIAL HEALTH INFORMATION and subject to
 5   the restrictions above. In addition to other applicable provisions in this Stipulated
 6   Protective Order, and superseding any contrary provisions in it:
 7           1.   The Receiving Party may only disclose CONFIDENTIAL HEALTH
 8   INFORMATION to those individuals described in Section VI(B) above who need
 9   to know the CONFIDENTIAL HEALTH INFORMATION for purposes of this
10   litigation. The Receiving Party’s outside counsel will act in good faith by disclosing
11   no more CONFIDENTIAL HEALTH INFORMATION than is reasonably
12   necessary for the individuals to perform their litigation-related function, and for the
13   persons described in Section VI(B)(1), (3), (5), (6), (8), (10) and (11), the Receiving
14   Party’s outside counsel will disclose CONFIDENTIAL HEALTH INFORMATION
15   only after obtaining a written agreement from the persons to abide by the terms of
16   this Section VI(E) with respect to using and safeguarding the CONFIDENTIAL
17   HEALTH INFORMATION and returning it to the Receiving Party’s outside
18   counsel or destroying it in accordance with HIPAA standards (with written
19   assurances of such destruction, signed under penalty of perjury, and provided to the
20   Producing Party by the Receiving Party’s outside counsel) within 30 days of final
21   termination of this action (e.g., a Court order terminating this action and from
22   which no appeal is taken).
23           2.   The CONFIDENTIAL HEALTH INFORMATION, including all
24   copies, abstracts, compilations, summaries or any other form of reproducing or
25   capturing any of the CONFIDENTIAL HEALTH INFORMATION, held by any
26   person described in Section VI(B)(1), (3), (5), (6), (8), (10) and (11), shall be (a)
27   returned to the Producing Party by the Receiving Party’s outside counsel within
28   forty-five (45) days of final termination of this action (e.g., a Court order
                                              - 19 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   terminating this action and from which no appeal is taken), or (b) if return is not
 2   reasonably feasible as determined by the Producing Party, destroyed pursuant to
 3   HIPAA standards (with written assurances of such destruction, signed under
 4   penalty of perjury, and provided to the Producing Party by the Receiving Party’s
 5   outside counsel).
 6           3.   Any CONFIDENTIAL HEALTH INFORMATION destroyed
 7   pursuant to this Section VI(E) must be destroyed pursuant to the United States
 8   Department of Health and Human Services’ “Guidance to Render Unsecured
 9   Protected Health Information Unusable, Unreadable or Indecipherable to
10   Unauthorized Individuals” (e.g., by shredding or destroying any paper, film, or hard
11   copy media such that the CONFIDENTIAL HEALTH INFORMATION cannot be
12   read or reconstructed, and by clearing, purging, or destroying electronic media
13   consistent with National Institute of Standards and Technology Special Publication
14   800-88, Guidelines for Media Sanitation, such that the CONFIDENTIAL HEALTH
15   INFORMATION cannot be retrieved).
16           4.   Nothing in this Stipulated Protective Order authorizes counsel for the
17   Relator to obtain medical or health records or information through means other than
18   formal discovery requests, subpoenas, depositions, pursuant to a patient
19   authorization, or other lawful process. Nothing in this section or in this Stipulated
20   Protective Order waives or limits the protections afforded to the Parties by the
21   applicable Federal Rules of Civil Procedure.
22           F.   Maintenance of Signed Agreements. Counsel for the Receiving Party
23   wishing to disclose Protected Material to a person required to execute a copy of the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A) shall be responsible
25   for obtaining such acknowledgement prior to disclosure, and shall maintain each
26   original signed “Acknowledgement and Agreement to Be Bound”.
27           G.   Disclosure Not Otherwise Authorized. In the event that counsel
28   representing any Party in this action believes that it is necessary to disclose
                                              - 20 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   Protected Material to an individual or entity to whom disclosure is not permitted by
 2   this Stipulated Protective Order, such counsel shall make a written request
 3   (delivered by hand, email or fax) to counsel for the Designating Party identifying
 4   the individual to whom it is desired to make such disclosure and the specific
 5   Protected Material involved, and notifying the Designating Party through its
 6   litigation counsel that they have fifteen (15) business days to object to such
 7   disclosure. Within fifteen (15) business days of the request, counsel for the
 8   Designating Party may object to such disclosure by delivering by hand, email, or
 9   fax a written objection to counsel serving the disclosure request. Failure to so object
10   constitutes consent to such disclosure.
11           In the event that a Designating Party objects to such disclosure, such
12   Protected Material shall not be disclosed to any individual other than those to
13   whom disclosure is permitted by the provisions of this Stipulated Protective Order
14   until such dispute has been resolved by agreement of the Parties or, after the Parties
15   engage in a good faith meet and confer about this issue (which conference is to
16   occur within five business days of a written request therefor), by order of the Court
17   or Special Master.
18   VII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
19   PRODUCED IN OTHER LITIGATION
20           If a Receiving Party is served with a subpoena or an order issued under the
21   authority of any court or arbitral, administrative, or legislative body, that would
22   compel disclosure of any information or items designated in this action as
23   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
24   “ATTORNEYS’ EYES ONLY” to the extent not violative of any statute, rule, or
25   order applicable to such party in such litigation, the Receiving Party must so notify
26   the Designating Party, in writing (by hand, email or fax), promptly and in no event
27   more than five (5) court days after receiving the subpoena or order. Such
28   notification must include a copy of the subpoena or court order.
                                               - 21 -          STIPULATED PROTECTIVE ORDER

     DocID
 1           The Receiving Party also must immediately inform in writing the party who
 2   caused the subpoena or order to issue in the other litigation that some or all the
 3   material covered by the subpoena or order is the subject of this Stipulated
 4   Protective Order. In addition, the Receiving Party must deliver a copy of this
 5   Stipulated Protective Order promptly to the party in the other action that caused the
 6   subpoena or order to issue.
 7           The purpose of imposing these duties is to alert the interested parties to the
 8   existence of this Stipulated Protective Order and to afford the Designating Party in
 9   this case an opportunity to try to protect its confidentiality interests in the court
10   from which the subpoena or order issued, including to seek a Protective Order or to
11   quash the subpoena. The Designating Party shall bear the burdens and the expenses
12   of seeking protection in that court of its Protected Material to the extent permissible
13   by such court. If the Designating Party does not move for a protective order or to
14   quash the subpoena within fifteen (15) business days of the date written notice is
15   given, the party to whom the referenced subpoena is directed may produce such
16   Protected Material in response thereto. During the pendency of any such motion,
17   however, the parties in possession of such confidential material shall not produce it.
18   Nothing in this Stipulated Protective Order is intended or should be construed as
19   authorizing a party to disobey a lawful subpoena issued in another action.
20   VIII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
21           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
22   Protected Material to any person or in any circumstance not authorized under this
23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
24   writing the Designating Party of the unauthorized disclosures, (b) use its best
25   efforts to retrieve all copies of the Protected Material, (c) inform the person or
26   persons to whom unauthorized disclosures were made of all the terms of this
27   Stipulated Protective Order, and (d) request such person or persons to execute the
28   “Acknowledgment and Agreement to Be Bound” that is attached as Exhibit A.
                                               - 22 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   Nothing in this provision shall relieve Receiving Party of any liability it may incur
 2   to any Party or third parties as a result of its inadvertent unauthorized disclosure.
 3   IX.     FILING PROTECTED MATERIAL
 4           In accordance with the Court’s Local Rules and ORDER RE DISCOVERY
 5   PROCEEDINGS (Docket 161), if any papers to be filed with the Court or Special
 6   Master contain or attach information and/or documents that have been designated as
 7   “CONFIDENTIAL,” “CONFIDENTIAL HEALTH INFORMATION,” and/or
 8   “ATTORNEYS’ EYES ONLY,” the filing Party and the Party who designated the
 9   materials at issue as “CONFIDENTIAL,” “CONFIDENTIAL HEALTH
10   INFORMATION,” and/or “ATTORNEYS’ EYES ONLY” shall first meet and
11   confer regarding whether the need for filing under seal can be eliminated or
12   minimized by means of redaction pursuant to Central District of California Local
13   Rule 79-5. Following the meet and confer, the proposed filing shall be accompanied
14   by an application to file the papers or the portion thereof containing the designated
15   information or documents (if such portion can be segregated) under seal; and the
16   application shall be directed to the judge to whom the papers are directed. For
17   motions, the parties shall publicly file a redacted version of the motion and
18   supporting papers.
19   X.      USE OF PROTECTED INFORMATION AT A HEARING OR TRIAL
20           A.   CONFIDENTIAL, CONFIDENTIAL HEALTH INFORMATION, or
21   ATTORNEYS’ EYES ONLY documents may be offered in evidence at trial or any
22   court hearing provided that the proponent of the evidence gives thirty days advance
23   notice or otherwise at such time as the Court requires designation of trial exhibits,
24   consisting of a statement that CONFIDENTIAL, CONFIDENTIAL HEALTH
25   INFORMATION, or ATTORNEYS’ EYES ONLY documents or information will
26   be presented at the hearing or trial, to counsel for any Designating Party. Any party
27   may then move the Court or Special Master, as appropriate under the ORDER RE
28   DISCOVERY PROCEEDINGS (Docket 161) for an order that the evidence be
                                              - 23 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   received and maintained under seal or under any other conditions to prevent
 2   disclosure, provided that they first meet and confer regarding whether the need for
 3   filing under seal can be eliminated or minimized by means of redaction pursuant to
 4   Central District of California Local Rule 79-5. Notwithstanding the 30-day notice
 5   period, parties will make reasonable, good faith efforts to advise other parties of
 6   any CONFIDENTIAL, CONFIDENTIAL HEALTH INFORMATION, or
 7   ATTORNEYS’ EYES ONLY documents that may be offered into evidence
 8   sufficiently in advance to permit any other party to move to seal or otherwise
 9   protect the confidential information from disclosure. In the absence of any order
10   placing the document under seal, such document shall no longer be deemed
11   CONFIDENTIAL, CONFIDENTIAL HEALTH INFORMATION, or
12   ATTORNEYS’ EYES ONLY. Nothing in this paragraph shall prohibit any party
13   from moving the Court or Special Master for any other order that the party may
14   deem appropriate.
15           B.    With respect to testimony elicited during hearings and other
16   proceedings, whenever counsel for any party deems that any questions or line of
17   questioning calls for the disclosure of CONFIDENTIAL, CONFIDENTIAL
18   HEALTH INFORMATION, or ATTORNEYS’ EYES ONLY information, counsel
19   may move the Court or Special Master for an order that the testimony be received
20   and maintained under seal, be subject to the terms of this Protective Order, or be
21   placed under any other conditions to prevent disclosure.
22   XI.     FINAL DISPOSITION
23           Unless otherwise ordered or agreed in writing by the Producing Party, within
24   ninety (90) days after the final termination of this action (e.g., a Court order
25   terminating this action and from which no appeal is taken), each Receiving Party
26   must make reasonable efforts to return or destroy the Protected Material. As used in
27   this Section XI, “Protected Material” shall exclude CONFIDENTIAL HEALTH
28   INFORMATION, whose return and destruction shall be governed by Section VI(E)
                                              - 24 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   above, but includes all copies, abstracts, compilations, summaries or any other form
 2   of reproducing or capturing any of the Protected Material. Whether the Protected
 3   Material is returned or destroyed, the Receiving Party must submit a written
 4   certification to the Producing Party (and, if not the same person or entity, to the
 5   Designating Party) by the ninety-day deadline that affirms that the Receiving Party
 6   has taken reasonable efforts to comply with the foregoing provisions, and has not
 7   retained any copies, abstracts, compilations, summaries or other forms of
 8   reproducing or capturing any of the Protected Material. “Reasonable efforts” shall
 9   not require the return or destruction of Protected Material that (i) is stored on
10   backup storage media made in accordance with regular data backup procedures for
11   disaster recovery purposes, (ii) is located in the email archive system or archived
12   electronic files of departed employees, or (iii) is subject to legal hold obligations.
13   Backup storage media will not be restored for purposes of returning or certifying
14   destruction of Protected Material, but such retained information shall continue to be
15   treated in accordance with this Stipulated Protective Order. However, as to those
16   items retained pursuant to provisions (i), (ii), or (iii) of this paragraph, the
17   Receiving Party shall take appropriate steps to prevent disclosure in a manner
18   contrary to this Stipulated Protective Order of such Protected Material, which shall
19   remain subject to this Stipulated Protective Order as set forth in Section III above.
20   Notwithstanding this provision, counsel are entitled to retain archival copies and are
21   not required to return or destroy copies of all pleadings, motion papers, written
22   discovery, transcripts, legal memoranda, correspondence, attorney-client
23   communications or attorney work product, even if such materials contain Protected
24   Material, provided that such counsel take appropriate steps to prevent the disclosure
25   in a manner contrary to this Stipulated Protective Order of such Protected Material.
26   Any such archival copies that contain or constitute Protected Material remain
27   subject to this Stipulated Protective Order as set forth in Section III above.
28

                                               - 25 -            STIPULATED PROTECTIVE ORDER

     DocID
 1   XII. MISCELLANEOUS
 2           A.   Right to Further Relief. Nothing in this Stipulated Protective Order
 3   abridges the right of any person to seek its modification by the Court or Special
 4   Master in the future.
 5           B.   Admissions and Waivers. Neither the entry of this Stipulated
 6   Protective Order, nor the designation of any information or documents as
 7   “CONFIDENTIAL,” CONFIDENTIAL HEALTH INFORMATION,” and/or
 8   “ATTORNEYS’ EYES ONLY” or failure to make such a designation, nor any in
 9   camera disclosure of CONFIDENTIAL, CONFIDENTIAL HEALTH
10   INFORMATION, and/or ATTORNEYS’ EYES ONLY information, shall
11   constitute evidence or any admission with respect to any issue in the case, and shall
12   not constitute a waiver of any objections to the disclosure of such information.
13   Nothing in this Stipulated Protective Order shall be construed as waiving any
14   objections of any Party as to the admissibility of a particular document into
15   evidence. Moreover, nothing in this Stipulated Protective Order shall be construed
16   to require any Party to disclose to any other Party any CONFIDENTIAL,
17   CONFIDENTIAL HEALTH INFORMATION, and/or ATTORNEYS’ EYES
18   ONLY information, or to prohibit any Party from refusing to disclose
19   CONFIDENTIAL, CONFIDENTIAL HEALTH INFORMATION, and/or
20   ATTORNEYS’ EYES ONLY information to any other Party. If at any time before
21   trial of this action a Producing Party realizes that it should have designated as
22   CONFIDENTIAL, CONFIDENTIAL HEALTH INFORMATION, or
23   ATTORNEYS’ EYES ONLY any discovery materials previously produced, the
24   producing party may designate the material by so appraising all prior recipients in
25   writing. Thereafter, all persons subject to this Order shall treat such designated
26   material as CONFIDENTIAL, CONFIDENTIAL HEALTH INFORMATION, or
27   ATTORNEYS’ EYES ONLY.
28

                                              - 26 -           STIPULATED PROTECTIVE ORDER

     DocID
 1           C.   Right to Assert Other Objections. By stipulating to the entry of this
 2   Stipulated Protective Order, no Party waives any right it otherwise would have to
 3   object to disclosing or producing any information or item on any ground not
 4   addressed in this Stipulated Protective Order.
 5           D.   Notwithstanding this Protective Order and/or any designations made
 6   thereunder, nothing herein shall protect from use and disclosure by any
 7   party/person documents and/or information that (a) became knowns to a party
 8   without breach of this Protective Order, without breach of similar stipulations in
 9   any other related lawsuits or proceedings, and/or without breach of a confidentiality
10   obligation of the person from whom a party received the information, (b) is public
11   knowledge through no wrongful or unauthorized act or omission of a party or any
12   other person, (c) is received from a third party other than through discovery is this
13   lawsuit who is not subject to a restriction on disclosure, (d) was lawfully possessed
14   by the receiving party without a duty of confidentiality to the producing party,
15   and/or (e) is independently developed or obtained by the recipient. Additionally,
16   nothing in this Protective Order shall impose any restrictions on the use or
17   disclosure by a party and/or producing person of its/her/his own discovery material,
18   information and/or documents.
19
20   Dated: January 18, 2019                     HOGAN LOVELLS US LLP

21

22                                               By: /s/ Michael M. Maddigan

23                                               Michael M. Maddigan
                                                 Poopak Nourafchan
24
                                                 Attorneys for Defendants
25                                               WELLPOINT, INC., BLUE CROSS
                                                 OF CALIFORNIA D/B/A ANTHEM
26                                               BLUE CROSS, and ANTHEM BLUE
                                                 CROSS LIFE AND HEALTH
27                                               INSURANCE COMPANY

28

                                             - 27 -           STIPULATED PROTECTIVE ORDER

     DocID
 1   Dated: January 18, 2019      LATHAM & WATKINS LLP
 2

 3                                By: /s/ David J. Schindler
 4                                David J. Schindler
                                  Anne W. Robinson
 5
                                  ATTORNEYS FOR DEFENDANTS
 6                                HEALTH NET, INC., HEALTH NET
                                  OF CALIFORNIA, INC. AND
 7                                HEALTH NET LIFE INSURANCE
                                  COMPANY
 8
     Dated: January 18, 2019      O’MELVENY & MYERS LLP
 9

10

11                                By: /s/ Scott Voelz
12                                Scott Voelz
                                  David Deaton
13                                David Leviss (Admitted Pro Hac Vice)
                                  Elizabeth Bock
14
                                  ATTORNEYS FOR DEFENDANTS
15                                MOLINA HEALTHCARE, INC.,
                                  MOLINA HEALTHCARE OF
16                                CALIFORNIA, AND MOLINA
                                  HEALTHCARE OF CALIFORNIA
17                                PARTNER PLAN
18
     Dated: January 18, 2019      EPSTEIN BECKER & GREEN, P.C.
19
20

21                                By: /s/ David Jacobs
22                                David Jacobs
                                  ATTORNEYS FOR DEFENDANT
23                                VNS CHOICE
24

25

26
27
28

                               - 28 -          STIPULATED PROTECTIVE ORDER

     DocID
 1
     Dated: January 18, 2019                   DSR HEALTHLAW
 2

 3

 4                                             By: /s/ Michael J. Daponde
 5                                             Michael J. Daponde
                                               Anthony R. Eaton
 6
                                               ATTORNEYS FOR DEFENDANT
 7                                             ALAMEDA ALLIANCE FOR
                                               HEALTH
 8

 9   Dated: January 18, 2019                    THE HANAGAMI LAW FIRM, A.P.C.
10

11
                                                By: /s/ William K. Hanagami
12
                                                William K. Hanagami
13
                                                ATTORNEYS FOR PLAINTIFF AND
14                                              RELATOR, ANITA SILINGO
15
     Dated: January 18, 2019                    THE ZINBERG LAW FIRM, A.P.C.
16

17

18                                              By: /s/ Abram J. Zinberg
19                                              Abram J. Zinberg
20                                              ATTORNEYS FOR PLAINTIFF AND
                                                RELATOR, ANITA SILINGO
21

22           The Special Master approves the foregoing Protective Order.
23           IT IS SO ORDERED.
24
     January 21, 2019.               ____
25                                          __________________
                                            _________________
26                                          Hon. Rosalyn M. Chapman
27                                          Special Master
28

                                            - 29 -           STIPULATED PROTECTIVE ORDER

     DocID
